Title: From Alexander Hamilton to William Rawle, 6 January 1793
From: Hamilton, Alexander
To: Rawle, William



[Philadelphia] Jany 6. 1793
Dr Sir

I think you have a paper shewing the manner in which, the tracts to which Judge Sims & his associates are intitled were to be located—put into your hands for the purpose of drawing up a declaration &c concerning it.
Be so good as to let Mr. Ludlow, who on behalf of the UStates is preparing a map, have a view of any such paper which may be in your possession.
Yrs. with esteem

A Hamilton
Mr. Rawle

